DETAILED ACTION
	This Office action is in response to the remarks filed 19 March 2021.  Claims 1-20 are currently pending; claims 12 and 15 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 13, and 16, Applicant argues portion 204 of the photoresist layer 105 of Rawlings is not exposed to light, thus Rawlings does not disclose the claimed limitation “wherein the second region is exposed to a second dose of light.”  Examiner respectfully disagrees; in removing second region 204 of the photoresist layer, Rawlings discloses numerous ways this may be accomplished, including flood exposure (¶ 0049, lines 23-26).  First region 203 of the photoresist layer is exposed to a first dose of light 113 through a photomask 108 (¶ 0037, Fig. 1), thus the first dose of light and second dose of light differ as required by the limitations of the claim.  
For these reasons, the prior art reads on the claims as currently drafted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 13-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0183370 A1 to Rawlings et al. (hereinafter “Rawlings”).
Regarding independent claim 1, Rawlings (Figs. 1-6) discloses a method of forming a semiconductor package, the method comprising: 
depositing a photoresist layer 105 on a seed layer 104 that is on a dielectric layer 103 (¶ 0028), wherein the photoresist layer 105 comprises dual-tone photoresist materials (¶ 0033); 
removing a first region 203 of the photoresist layer (Figs. 2-3) to uncover a first portion of the seed layer to form a zero misalignment-via (ZMV), wherein the first region of the photoresist layer is exposed to a first dose of light 113 (¶ 0037); 
depositing a first conductive layer 403 onto the first portion (Fig. 4); 
removing a second region 204 of the photoresist layer adjacent to the first region to uncover a second portion of the seed layer to form a trace (Figs. 4-5), wherein the second region 204 of the photoresist layer is exposed to a second dose of light that differs from the first dose of light (¶ 0037 & Fig. 1; ¶ 0049, lines 23-26); and 
depositing a second conductive layer 603 onto the first conductive layer 403 and the second portion of the seed layer 104 (Fig. 6). 
Regarding claim 8, Rawlings discloses the method of claim 1, wherein the photoresist layer is formed from a positive resist material (¶ 0033). 
Regarding claim 9, Rawlings discloses the method of claim 1, further comprising: monitoring, using an intensity meter, an intensity of the first dose of light and an intensity of the second dose of light (¶ 0036). 
Regarding claim 11, Rawlings discloses the method of claim 1, wherein an intensity of the first dose of light is higher than an intensity of the second dose of light (¶ 0033). 

Regarding independent claim 13, Rawlings (Figs. 1-6) disclose a method of forming a semiconductor package, the method comprising: 
depositing a photoresist layer 105 on a seed layer 104 that is on a dielectric layer 103 (¶ 0028), wherein the photoresist layer 105 comprises dual-tone photoresist materials (¶ 0033); 
removing a first region 203 of the photoresist layer (Figs. 2-3) to uncover a first portion of the seed layer to form a zero misalignment-via (ZMV), wherein the first region of the photoresist layer is exposed to a first dose of light 113 (¶ 0037) and wherein the first region of the photoresist layer is a base-soluble portion of the photoresist layer (¶ 0043); 
depositing a first conductive layer 403 onto the first portion (Fig. 4); 
removing a second region 204 of the photoresist layer adjacent to the first region to uncover a second portion of the seed layer to form a trace (Figs. 4-5), wherein the second region 204 of the photoresist layer is exposed to a second dose of light that differs from the first dose of light (¶ 0037 & Fig. 1; ¶ 0049, lines 23-26); and 
depositing a second conductive layer 603 onto the first conductive layer 403 and the second portion of the seed layer 104 (Fig. 6). 
Regarding claim 14, Rawlings discloses the method of claim 13, wherein removing the first region of the photoresist layer to uncover the first portion of the seed layer to form a ZMV comprises: dissolving the first region of the photoresist layer using an aqueous basic developer solution in response to exposing the first region of the photoresist layer to the first dose of light (¶ 0044). 

Regarding independent claim 16, Rawlings (Figs. 1-6) discloses a method of forming a semiconductor package, the method comprising: 
depositing a photoresist layer 105 on a seed layer 104 that is on a dielectric layer 103 (¶ 0028), wherein the photoresist layer 105 comprises dual-tone photoresist materials (¶ 0033); 
removing a first region 203 of the photoresist layer (Figs. 2-3) to uncover a first portion of the seed layer to form a zero misalignment-via (ZMV), wherein the first region of the photoresist layer is exposed to a first dose of light 113 (¶ 0037) and wherein the second region of the photoresist layer is a cross-linked portion of the photoresist layer (¶ 0043); 
depositing a first conductive layer 403 onto the first portion (Fig. 4); 
removing a second region 204 of the photoresist layer adjacent to the first region to uncover a second portion of the seed layer to form a trace (Figs. 4-5), wherein the second region 204 of the photoresist layer is exposed to a second dose of light that differs from the first dose of light (¶ 0037 & Fig. 1; ¶ 0049, lines 23-26); and 
depositing a second conductive layer 603 onto the first conductive layer 403 and the second portion of the seed layer 104 (Fig. 6)
Regarding claim 17, Rawlings discloses the method of claim 16, further comprising: treating the second region of the photoresist layer using a flood exposure technique, a heating technique, or one or more chemicals (¶ 0049). 
Regarding claim 18, Rawlings discloses the method of claim 17, wherein treating the second region of the photoresist layer is performed before, during, or after depositing the first conductive layer 403 onto the first portion (see Figs. 4-5: treating occurs after depositing 403). 
Regarding claim 19, Rawlings discloses the method of claim 16, wherein depositing the second conductive layer onto the first conductive layer and the second portion of the seed layer is performed using an isotropic process or an anisotropic process (¶ 0051). 
Regarding claim 20, Rawlings discloses the method of claim 16, wherein removing the second region of the photoresist layer adjacent to the first region to uncover the second portion of the seed layer to form the trace comprises: dissolving the second region of the photoresist layer using an organic solvent or an aqueous basic developer solution in response to exposing the second region of the photoresist layer to the second dose of light (¶ 0049). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings as applied to claim 1 above, and further in view of US 6,163,367 to Obszarny (hereinafter “Obszarny”).
Regarding claim 2, Rawlings discloses the method of claim 1, wherein each of the first and second doses of light is processed by a photomask 106 (Fig. 1).
Rawlings fails to expressly disclose using an adjustable polarizer to generate polarized light.  In the same field of endeavor, Obszarny discloses a method of forming a semiconductor package including using an adjustable polarizer to generate polarized light for use in a photolithography process (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rawlings to include the use of an adjustable polarizer as disclosed by Obszarny for the purpose of increasing contrast and enhancing resolution of the photomask  (Obszarny, col. 2, lines 58-64).    
Regarding claim 3, Rawlings and Obszarny disclose the method of claim 2, Obszarny discloses further wherein the adjustable polarizer comprises one or more of: one or more linear polarizers; and one or more circular polarizers (Fig. 4; col. 6, lines 43-53). 
Regarding claim 4, Rawlings and Obszarny disclose the method of claim 2, wherein the photomask comprises one or more gray-scale masks (Rawlings, ¶ 0039). 
Regarding claim 5, Rawlings and Obszarny disclose the method of claim 4, wherein the photomask comprises: a first region 109 that prevents the polarized light from passing through the photomask; a second region comprising a polarizer that allows one or more varying doses of the polarized light to pass through the photomask (Obszarny, col. 6, lines 43-53); and a third region 108 that allows a fixed dose of the polarized light to pass through the photomask. 
Regarding claim 6, Rawlings and Obszarny disclose the method of claim 5, wherein the first dose of light 113 is the fixed dose of the polarized light (Rawlings, Fig. 1). 
Regarding claim 7, Rawlings and Obszarny disclose the method of claim 5, wherein the second dose of light is selected from one or more of the varying doses of polarized light (Obszarny, col. 6, lines 35-45). 
Regarding claim 10, Rawlings and Obszarny disclose the method of claim 9, further comprising: Obszarny discloses further providing the measured intensities of the first and second doses of light to the adjustable polarizer, wherein the adjustable polarizer compensates for intensity fluctuations associated with the first and second doses of light (col. 6, lines 5-25).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
14 June 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813